DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct:
Species I drawn to Fig.3: an eyepiece of an endoscope
Species II drawn to Figs.4-6: an eyepiece of an endoscope with a fixing body/eyepiece cup
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species or groupings of patentably indistinct species require a different filed of search (e.g, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Thomas Spinelli on August 16, 2021 and from an email response received on August 18, 2021, a provisional election was made without traverse to prosecute the Species of II drawn to Figures 4-6, claims 11-23.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims are withdrawn from further consideration by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“first part” in claims 17 and 19 (no reference # in specification or drawings)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11 and 17 are objected to because of the following informalities: “an eyepiece arranged at and/or in the main body” in line 5 of claims 11 and 17 should be “an eyepiece arranged at the main body”.  Appropriate correction is required.
Claim 18 recites “The endoscope as claimed in one of claim 17”. This should be “The endoscope as claimed in claim 17”. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 states “a first part” and “further part” in lines 12-14, and it is unclear what these features represent. Examiner is unsure if the first part is same as a fixing body or if it is a separate from fixing body, and how the further part is connected to the first part of the eyepiece cup. Appropriate correction/clarification is required. 
Claims 18-23 are rejected at least for being dependent from Claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmen (US 20130342906) in view of Kube et al. (US 20170172701).
Regarding Claim 11, Dahmen discloses an endoscope (an optical instrument 1) comprising: a shaft (Fig.1, elongated shaft shown but not numbered) having a distal end and a proximal end (Figs.1-3); an objective lens (end lens 6) arranged at the distal end of the shaft ([0027] a hollow instrument housing for receiving optical elements, wherein the distal end and/or proximal end); 
a main body (Fig.1 shown but not numbered, also as a blue arrow indicated in a figure below) arranged at the proximal end of the shaft (Figs.1-3 elongated shaft shown but not numbered), and an eyepiece (Figs.2-3, eyepiece unit 8) arranged at and/or in the main body (Figs.1-3, [0031] eyepiece 8 depicted is composed principally of an eyepiece cup 10, arranged on the proximal end of the instrument housing 2)
wherein a proximal end of the eyepiece (eyepiece unit 8) is closed off by an eyepiece window (eyeglass 7) that is secured in an eyepiece window mount (Figs.2-3, [0031] eyepiece 8 depicted is composed principally of an eyepiece cup 10, arranged on the proximal end of the instrument housing 2, and of the end window 5), 
the fixing body (10) fixes the eyepiece window (eyeglass 7) sealingly in the eyepiece window mount (Figs.2-3, [0061] At the proximal end, the overview lens system 26 has an eyepiece cup 10, of which the end window 5 designed as a cover glass 7 is sealed off with respect to the instrument housing 2 by sealing elements 9); 
and an eyepiece cup (eyepiece cup 10) is arranged at the proximal end of the shaft (Figs.1 elongated shaft shown but not numbered); and the eyepiece cup (eyepiece cup 10) and the fixing body are integrally formed (Figs.2-3, [0031] an eyepiece cup 10, arranged on the proximal end of the instrument housing 2, and of the end window 5, which is designed as a cover glass 7 and closes the instrument housing 2 in a fluid-tight manner at the proximal end).
    PNG
    media_image1.png
    331
    639
    media_image1.png
    Greyscale


Kube et al. teach wherein the eyepiece window (window 13) and the eyepiece window mount are at least partially encapsulated with a fixing body made of injection-moldable material (Figs.5-7, [0030] and [0052] transponder may be cast into the eyepiece cup, which may already take place during the production of the eyepiece cup by way of injection molding; consists of a non-metallic material, in particular of a plastic suitable for medical purposes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dahmen to have wherein the eyepiece window and the eyepiece window mount are at least partially encapsulated with a fixing body made of injection-moldable material as taught by Kube et al. in order to have components hermetically sealed and prevent from temperature and pressures.  ([0028] of Kube et al.). The modified device of Dahmen in view of Kube et al. will hereinafter be referred to as the modified device of Dahmen and Kube et al.
Regarding Claim 17, Dahmen discloses an endoscope (an optical instrument 1) comprising: a shaft (Fig.1, elongated shaft shown but not numbered) having a distal end and a proximal end (Figs.1-3);
an objective lens (end lens 6) arranged at the distal end of the shaft ([0027] a hollow instrument housing for receiving optical elements, wherein the distal end and/or proximal end); 
(Fig.1 shown but not numbered, also as a blue arrow indicated in a figure above) arranged at the proximal end of the shaft (Figs.1-3 elongated shaft shown but not numbered); 
and an eyepiece (Figs.2-3, eyepiece unit 8) arranged at and/or in the main body (Figs.1-3, [0031] eyepiece 8 depicted is composed principally of an eyepiece cup 10, arranged on the proximal end of the instrument housing 2);
wherein a proximal end of the eyepiece (eyepiece unit 8) is closed off by an eyepiece window (eyeglass 7) that is secured in an eyepiece window mount (Figs.2-3, [0031] eyepiece 8 depicted is composed principally of an eyepiece cup 10, arranged on the proximal end of the instrument housing 2, and of the end window 5, which is designed as a cover glass 7 and closes the instrument housing 2);
the fixing body (10) fixes the eyepiece window (eyeglass 7) sealingly in the eyepiece window mount (Figs.2-3, [0061] At the proximal end, the overview lens system 26 has an eyepiece cup 10, of which the end window 5 designed as a cover glass 7 is sealed off with respect to the instrument housing 2 by sealing elements 9); 
an eyepiece cup (eyepiece cup 10) is arranged at the proximal end of the shaft (Figs.1, elongated shaft shown but not numbered);
and the eyepiece cup (eyepiece cup 10) comprises a first part formed integrally with the fixing body (Figs.2-3, [0031] an eyepiece cup 10, arranged on the proximal end of the instrument housing 2, and of the end window 5, which is designed as a cover glass 7 and closes the instrument housing 2 in a fluid-tight manner at the proximal end),
 ([0049] the sealing force acting on the sealing elements 9 by way of the spring disk 12 can be adjusted via the screw ring 21).
However, Dahmen does not disclose wherein the eyepiece window and the eyepiece window mount are at least partially encapsulated with a fixing body made of injection-moldable material.
Kube et al. teach wherein the eyepiece window (window 13) and the eyepiece window mount are at least partially encapsulated with a fixing body made of injection-moldable material (Figs.5-7, [0030] and [0052] transponder may be cast into the eyepiece cup, which may already take place during the production of the eyepiece cup by way of injection molding; consists of a non-metallic material, in particular of a plastic suitable for medical purposes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dahmen to have wherein the eyepiece window and the eyepiece window mount are at least partially encapsulated with a fixing body made of injection-moldable material as taught by Kube et al. in order to have components hermetically sealed and prevent from temperature and pressures.  ([0028] of Kube et al.).
Claims 12-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmen (US 20130342906) in view of Kube et al. (US 20170172701) in further view of Amling et al. (US 20110193948).
Regarding Claim 12, the modified device of Dahmen and Kube et al. teach the claimed invention as discussed above concerning claim 11, but does not teach at least one electrical component arranged in the eyepiece cup. 
Amling et al. teach at least one electrical component arranged in the eyepiece cup (Fig.4, electronics 332).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Dahmen and Kube et al. to have at least one electrical component arranged in the eyepiece cup as taught by Amling et al. in order to wirelessly transmitting energy from the transmitter to the receiver and generating illuminating light ([0042]-[0043] of Amling et al.). The modified device of Dahmen in view of Kube et al. in further view of Amling et al. will hereinafter be referred to as the modified device of Dahmen, Kube et al. and Amling et al.
Regarding Claim 13, the modified device of Dahmen, Kube et al. and Amling et al. teach the claimed invention as discussed above concerning claim 12, and Amling et al. teach wherein the at least one electrical component is connected to at least one electrical lead which extends through the fixing body into the endoscope (Fig.4, [0082] a fiberoptic illumination conduit 300, an optical train 310, a wire coil 320 with a ceramic ferrite core 330, and control electronics 332; eyecup, allowing it to rotate in a traditional coupling mechanism 350 attached to the camera head 360).
Regarding Claim 14, the modified device of Dahmen, Kube et al. and Amling et al. teach the claimed invention as discussed above concerning claim 12, and Amling et al. teach wherein the at least one electrical component comprises a coil (Fig.4, [0082] a wire coil 320 with a ceramic ferrite core 330, and control electronics 332).
Regarding Claim 15, the modified device of Dahmen, Kube et al. and Amling et al. teach the claimed invention as discussed above concerning claim 14, and Amling et al. teach wherein the coil is part of a wireless energy transmission arrangement for supplying energy to at least one electrical load in the endoscope ([0082] Power is supplied to the camera head coil 370 through the camera cable 390 and wirelessly transmitted across the camera-endoscope interface to the endoscopic wire coil 320).
Regarding Claim 16, the modified device of Dahmen, Kube et al. and Amling et al. teach the claimed invention as discussed above concerning claim 15, and Amling et al. teach wherein the at least one electrical load comprises one or more of a light source, a heater, an actuator and a video chip ([0043] transmitting energy from the transmitter to the receiver and generating illuminating light with the endoscope light source with electrical power provided to the endoscope light source from the receiver).
Regarding Claim 18, the modified device of Dahmen and Kube et al. teach the claimed invention as discussed above concerning claim 17, but does not teach at least one electrical component arranged in the eyepiece cup. 
Amling et al. teach at least one electrical component arranged in the eyepiece cup (Fig.4, electronics 332).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Dahmen and Kube et al. to have at least one electrical component arranged in the eyepiece cup as taught 
Regarding Claim 19, the modified device of Dahmen, Kube et al. and Amling et al. teach the claimed invention as discussed above concerning claim 18, and Kube et al. teach wherein the at least one electrical component (transponder 20) is arranged between the first part and the further part of the eyepiece cup (Figs.5-7, eyepiece cup 21).
Regarding Claim 20, the modified device of Dahmen, Kube et al. and Amling et al. teach the claimed invention as discussed above concerning claim 18, and Amling et al. teach wherein the at least one electrical component is connected to at least one electrical lead which extends through the fixing body into the endoscope (Fig.4, [0082] a fiberoptic illumination conduit 300, an optical train 310, a wire coil 320 with a ceramic ferrite core 330, and control electronics 332; eyecup, allowing it to rotate in a traditional coupling mechanism 350 attached to the camera head 360).
Regarding Claim 21, the modified device of Dahmen, Kube et al. and Amling et al. teach the claimed invention as discussed above concerning claim 18, and Amling et al. teach wherein the at least one electrical component comprises a coil (Fig.4, [0082] a wire coil 320 with a ceramic ferrite core 330, and control electronics 332).
Regarding Claim 22, the modified device of Dahmen, Kube et al. and Amling et al. teach the claimed invention as discussed above concerning claim 21, and Amling et al. teach wherein the coil is part of a wireless energy transmission arrangement for supplying energy to at least one electrical load in the endoscope ([0082] Power is supplied to the camera head coil 370 through the camera cable 390 and wirelessly transmitted across the camera-endoscope interface to the endoscopic wire coil 320).
Regarding Claim 23, the modified device of Dahmen, Kube et al. and Amling et al. teach the claimed invention as discussed above concerning claim 22, and Amling et al. teach wherein the at least one electrical load comprises one or more of a light source, a heater, an actuator and a video chip ([0043] transmitting energy from the transmitter to the receiver and generating illuminating light with the endoscope light source with electrical power provided to the endoscope light source from the receiver).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040127768		Huber, Matthias et al.
US 20120123210		Eisenkolb; Peter et al.
US 20180206702		Liu; Xiaohua et al.
US 20060069308		Renner; Klaus et al.
US 6364827			Irion; Klaus et al.
US 20050004435		Kehr, Ulrich et al.
Huber et al. (US 20040127768) disclose an optical instrument, in particular an endoscopic instrument, with a housing (1), containing at least one optical system (2) and a hygroscopic substance, and in which an eyepiece (6) is detachably secured to the housing (1). Through injection molding or other shaping methods, for instance, it is therefore possible to configure the matrix material caulked with the hygroscopic 
Eisenkolb et al. (US 20120123210) disclose a method for assembling a cover glass in an endoscope and an endoscope with a cover glass. To assemble a cover glass in an endoscope, an uncoated cover glass is soldered into an intermediate ring, the cover glass soldered into the intermediate ring is provided with a coating, and the intermediate ring provided with the coated cover glass is joined into a sheath of the optical system of the endoscope.  (See figures and summary).
Liu et al. (US 20180206702) disclose a rigid endoscope comprising a lead 15 led out from the rear end of the endoscope tube 10, runs through the power supply channel 13, arrives at the outside of the main endoscope body 12, and is communicated with a power source to supply power for the LED chip 90.  (See figures and [0050]-[0052]).
Renner et al. (US 20060069308) disclose an endoscope for medical and non-medical purposes having a housing and a shaping element positioned in the housing containing a hygroscopic substance. To design a medical instrument of the aforementioned type in such a manner than the hygroscopic substance can be integrated into the housing simply and securely with the greatest possible drying effect.  (See figures and summary).
Irion et al. (US 6364827) disclose an eyepiece window 2. The eyepiece cup 1 is joined by the proximal section of the endoscope on which the fibre-optical light guide connector is disposed. The element 5 is an electronic sensor means which comprises an energy accumulator 10 which may be charged from the outside on the telemetry 
Kehr et al. (US 20050004435) disclose a device 22 having a housing 24. The housing 24 is in this case round in cross section and is connected securely to a housing 26 of the optic head 18, which housing 26 is likewise round in cross section. The housing 24 is also sealed off hermetically, i.e. an interior 28 of the housing 24 is sealed off hermetically from the outside environment. At its proximal portion 30 on which the eyepiece cup 20 is secured.  (See figures and [0052]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795